Citation Nr: 1242968	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-28 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel








INTRODUCTION

The Veteran served on active duty from May 1963 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

Review of the service treatment records (STRs) reflects that the Veteran was treated for hypertension and symptoms of acne vulgaris/rosacea during service.  Post-service medical evidence reflects that the Veteran has been treated for both of these disorders, as well as vertigo, which the Veteran has attributed directly to service or to his service-connected hearing loss and/or tinnitus.  In addition, a March 2003 VA examination found that the Veteran has left hip pain which may be the result of his service-connected left ankle disorder.  Also, in his August 2009 substantive appeal, the Veteran referenced a right ankle disorder which was the result of an in-service right ankle injury.  As a result, the Board finds that claims for service connection for hypertension, acne vulgaris/rosacea, vertigo, and a left hip disorder, as well as a request to reopen a previously denied claim of entitlement to service connection for a right ankle disorder, have been raised by the evidence of record, and are hereby referred to the agency of original jurisdiction for appropriate disposition.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the right hip issue on appeal.

The Veteran asserts that his right hip disability was caused by his service-connected left ankle disability.  Under 38 C.F.R. §  3.310(a), establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448 (holding that 38 C.F.R. § 3.310 authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).  Accordingly, a definitive medical opinion on this theory of entitlement is also needed-particularly in light of the fact that service connection for a right foot disorder, as secondary to the service-connected left hip disorder, has been awarded.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, supra.

Also on Remand, updated treatment records from the West Haven (Connecticut) VA Medical Center (VAMC) should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the West Haven VAMC and request that all records of the Veteran's treatment at that facility since March 2012 be provided for inclusion with the claims folder.   If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Then, schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any right hip disorders that he may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed right hip disability was caused or aggravated (permanently worsened beyond its normal progression) by any service-connected disability.  If the examiner determines that any diagnosed right hip disability was aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the issue.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


